108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Luther E. OLIVER Debtor Luther E. OLIVER, Appellant,v.Charles W. RISKE, Appellee.
No. 96-2349EM
United States Court of Appeals, Eighth Circuit.
Submitted:  December 11, 1996Filed:  March 7, 1997

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
PER CURIAM.


1
Having searched the record and considered the parties' briefs, we find no merit in Luther E. Oliver's contentions.  We affirm the judgment of the district court for the reasons set forth in the district court's order.  See 8th Cir.  R. 47B.